Examiners Comments
	For the record, the newly cited Ryu reference teaches an air conditioner arrangement comprising an air conditioning module 110 having separate passages for a heating heat exchanger (condenser 102) and a heating heat exchanger 104 (Fig. 10), an intake 110a for introducing indoor air, and a distributor duct 110b for distributing air to the interior of the vehicle, and wherein the intake 110a and distributor 110b are integrally formed (Fig. 5, etc.).  However, Ryu this whole arrangement of Ryu is encompassed within air conditioning case 110.  Ryu fails to teach distinct mixing duct module having a mixing duct case that is combined together with an air conditioning module having air conditioning case.  There appears no motivation absent improper hindsight to modify the system of Ryu in order to provide the arrangement as having distinct mixing duct and air conditioning cases as recited that are combined with each other. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812. The examiner can normally be reached 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/MARC E NORMAN/Primary Examiner, Art Unit 3763